                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 EASTERN DMSION
                                  No. 4:16-CV-271-D


KIMBERLY BIGGS, in her individual            )
capacity and as guardian ad litem of         )
L.B., and L.B.,                              )
                                             )
                           Plaintiffs,       )
                                             )
                  v.                         )                  ORDER
                                             )
EDGECOMBE COUNTY BOARD                       )
OF EDUCATION, et al.,                        )
                                             )
                           Defendants.       )


         The court GRANTS IN PART and DENIES IN PART defendants' motion for summary

judgment [D.E. 119], DENIES defendant Edgecombe County Board of Education's motion for

summary judgment [D.E. 121], GRANTS defendant Farrelly's motion for summary judgment

[D.E. 122], and DENIES plaintiff L.B. 's motion for partial summary judgment [D.E. 126]. In due

course, the court will issue an order·expounding on these conclusions. After the court issues the

order, the parties shall participate in a court-hosted mediation with a United States Magistrate

Judge. If the case does not settle, the court will hold a status conference to discuss and schedule

the trial.

         SO ORDERED. This ..3..!- day of March 2020.


                                                            J     SC.DEVERID
                                                            United States District Judge
